Citation Nr: 1622057	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-17 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than June 8, 2010, for the grant of service connection for PTSD.  


REPRESENTATION

Veteran represented by:	Stacey Penn Clark, Attorney


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1949 to June 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned a 30 percent rating, effective June 8, 2010.  Jurisdiction of the Veteran's claims file is currently maintained at the St. Petersburg, Florida RO.

The Veteran was scheduled for a videoconference hearing in January 2016, and he requested that it be rescheduled.  In December 2015, the Veteran's representative submitted correspondence stating that he wished to withdraw his hearing request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Board finds that additional development is necessary regarding the Veteran's increased rating and earlier effective date claims regarding his PTSD.

Increased Rating

The Veteran contends that his PTSD warrants an initial rating in excess of 30 percent.  His most recent VA psychiatric examination was in November 2010.  Since that time, the Veteran has reported worsening symptomatology, and both his current and former representatives have argued for a more current VA examination.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.

Effective Date

In the August 2011 rating decision, the RO granted service connection for PTSD with an effective date of June 8, 2010.  In a communication received by VA in October 2011, the Veteran indicated that he had filed a compensation claim with VA in 1953, which was before anyone knew what PTSD was, and that he wanted his effective date to go back to that date. He reiterated his contention in correspondence received in April 2012, in which he specifically contended that the effective date for this grant of service connection should be in 1953.  The Board finds that this correspondence constitutes a proper notice of disagreement to the August 2011 rating decision.  

To date, the AOJ has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Because the notice of disagreement placed the issues in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A Statement of the Case on the claim of entitlement to an effective date earlier than June 8, 2010, for the grant of service connection for PTSD should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issue.  If the Veteran perfects an appeal with respect to this issue, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

2.  Arrange for the Veteran to be scheduled for a VA psychiatric examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected PTSD.  The electronic claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case must be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


